Exhibit 10.3

ORGANOVO HOLDINGS, INC.

EQUITY INCENTIVE AWARD AGREEMENT

This Equity Incentive Award Agreement (the “Agreement”) is made effective as of
            , 2012 (the “Effective Date”), by and between Organovo Holdings,
Inc., a Delaware corporation (the “Company”) and             (“Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”) has the authority
to issue awards pursuant to the terms, conditions and limitations of the
Organovo Holdings, Inc. 2012 Equity Incentive Plan (the “Plan”);

WHEREAS, the Company awarded the Executive a restrictive stock unit award for up
to             shares of Company common stock (“Common Stock”) on             ,
2012 (“Initial Award”).

WHEREAS, the Initial Award provides that Executive may return shares of vested
restricted stock the Executive receives pursuant to the Initial Award to the
Company for cancellation on each Vesting Date of the Initial Award to satisfy
federal and state tax withholding taxes.

WHEREAS, the Board believes it is in the Company’s best interest to agree to
grant Executive additional option awards on the terms and conditions contained
herein.

NOW, THEREFORE, in consideration for the promises and mutual agreements
hereinafter set forth, it is agreed by and between the undersigned as follows:

1. Award Grants. The Company hereby agrees to grant the Executive a fully-vested
option Award (each a “New Award” and collectively, the “New Awards”) on each
Vesting Date of the Initial Award for a number of shares to be determined in
accordance with the provisions of Section 2 if the Executive elects on a Vesting
Date to return Shares of vested Common Stock to the Company for cancellation on
Vesting Date to satisfy federal and state tax withholding taxes.

2. Number of Shares Subject to Award. The number of shares subject to a New
Award shall be equal to the number of Shares of Common Stock returned to the
Company on the applicable Vesting Date in order to satisfy the federal and state
withholding taxes.

3. Option Terms. The New Awards (i) shall be issued on the applicable Vesting
Date; (ii) shall be fully-vested; (iii) shall have an Exercise Price equal to
fair market value on the applicable Vesting Date, and (iv) shall be in the form
attached hereto as Exhibit A.

4. Non-Guarantee of Employment or Service Relationship. Nothing in this
Agreement shall alter Executive’s at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and Executive, or as a
contractual right of Executive to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge Executive at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any Award
Shares.



--------------------------------------------------------------------------------

5. The Company’s Rights. The existence of the Award shall not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the Company’s assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

6. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to Executive at the address
contained in the records of the Company, or addressed to the Administrator, care
of the Company for the attention of its Corporate Secretary at its principal
executive office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.

7. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the Award granted hereunder. Any oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Award granted hereunder shall be void and ineffective for all purposes.

8. Effect of Administrator’s Decision. All actions taken and decisions and
determinations made by the Administrator on all matters relating to this
Agreement and the Award pursuant to the powers vested in it under the Plan shall
be in the Administrator’s sole and absolute discretion and shall be conclusive
and binding on all parties concerned, including Executive, the Company, its
stockholders, director and officers, and Executive’s and its respective
successors in interest.

9. Amendment. This Agreement may be amended from time to time by the Plan
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on
Executive’s rights with respect to the Award as determined in the discretion of
the Administrator, except as provided in a written document signed by each of
the parties hereto.

10. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of California, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, Executive agrees that he will not bring any action arising
under, as a result of, pursuant to or relating to, this Agreement in any court
other than a federal or state court in the districts which include San Diego,
California, and Executive hereby agrees and submits to the personal jurisdiction
of any federal court located in the district which includes San Diego,
California or any state court in the district which includes San Diego,
California. Executive further agrees that he will not deny or attempt to defeat
such personal jurisdiction or object to venue by motion or other request for
leave from any such court.

 

2



--------------------------------------------------------------------------------

11. Resolution of Disputes. Any dispute or disagreement which shall arise under,
or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Administrator under or pursuant to this Agreement and any interpretation by the
Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby. Executive agrees that before he may
bring any legal action arising under, as a result of, pursuant to or relating
to, this Agreement he will first exhaust his administrative remedies before the
Administrator. Executive further agrees that in the event that the Administrator
does not resolve any dispute or disagreement arising under, as a result of,
pursuant to or relating to, this Agreement to Executive’s satisfaction, no legal
action may be commenced or maintained relating to this Agreement more than
twenty-four (24) months after the Administrator’s decision.

12. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

13. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

14. Electronic Delivery of Documents. By Executive’s signing this Agreement, he
(i) consents to the electronic delivery of this Agreement, all information with
respect to the Award Shares and any reports of the Company provided generally to
the Company’s stockholders; (ii) acknowledges that he may receive from the
Company a paper copy of any documents delivered electronically at no cost to him
by contacting the Company by telephone or in writing; (iii) further acknowledges
that he may revoke Executive’s consent to the electronic delivery of documents
at any time by notifying the Company of such revoked consent by telephone,
postal service or electronic mail; and (iv) further acknowledges that he
understands that he is not required to consent to electronic delivery of
documents.

15. No Future Entitlement. By Executive’s signing this Agreement, he
acknowledges and agrees that: (i) the grant of this Award is a one-time benefit
which does not create any contractual or other right to receive future grants of
stock, or compensation in lieu of stock grants, even if stock grants have been
granted repeatedly in the past; (ii) all determinations with respect to any such
future grants, including, but not limited to, the times when stock grants shall
be granted, the maximum number of shares subject to each stock grant, and the
times or conditions under which restrictions on such stock grants shall lapse,
will be at the sole discretion of the Administrator; (iii) the value of this
stock grant is an extraordinary item of compensation which is outside the scope
of Executive’s employment contract, if any; (iv) the value of this stock grant
is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments or similar payments, or
bonuses, long-service awards, pension or retirement benefits; (v) the vesting of
these Award Shares ceases upon termination of employment with the Company or
transfer of employment from the Company, or other cessation of eligibility for
any

 

3



--------------------------------------------------------------------------------

reason, except as may otherwise be explicitly provided in this Agreement;
(vi) the Company does not guarantee any future value of these Award Shares; and
(vii) no claim or entitlement to compensation or damages arises if these Award
Shares do not increase in value and Executive irrevocably releases the Company
from any such claim that does arise.

16. Personal Data. For purposes of the implementation, administration and
management of the Award or the effectuation of any acquisition, equity or debt
financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), Executive
consents, by execution of the Notice, to the collection, receipt, use, retention
and transfer, in electronic or other form, of Executive’s personal data by and
among the Company and its third party vendors or any potential party to a
potential Corporate Transaction. Executive understands that personal data
(including but not limited to, name, home address, telephone number, employee
number, employment status, social security number, tax identification number,
date of birth, nationality, job and payroll location, data for tax withholding
purposes and shares awarded, cancelled, vested and unvested) may be transferred
to third parties assisting in the implementation, administration and management
of the stock grant or the effectuation of a Corporate Transaction and Executive
expressly authorizes such transfer as well as the retention, use, and the
subsequent transfer of the data by the recipient(s). Executive understands that
these recipients may be located in his country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
Executive’s country. Executive understands that data will be held only as long
as is necessary to implement, administer and manage the stock grant or effect a
Corporate Transaction. Executive understands that he may, at any time, request a
list with the names and addresses of any potential recipients of the personal
data, view data, request additional information about the storage and processing
of data, require any necessary amendments to data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Company’s Secretary. Executive understands, however, that refusing or
withdrawing Executive’s consent may affect Executive’s ability to accept a stock
grant.

17. No Transfers. The Executive’s rights under this Agreement are not
transferable other than by the Company pursuant to the terms and conditions of
the Plan.

18. Plan Governs. Any capitalized terms not defined herein shall have the
meaning set forth in the Plan. In the event of any discrepancy between the terms
of this Agreement and the terms of the Plan, the terms of the Plan shall govern.

 

4



--------------------------------------------------------------------------------

ORGANOVO HOLDINGS, INC.

By:

 

 

Date:

 

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein. The
undersigned also consents to electronic delivery of all notices or other
information with respect to the Award Shares or the Company.

 

WITNESS:

    GRANTEE

 

   

 

    Date:  

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

ORGANOVO HOLDINGS, INC.

2012 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

(EXECUTIVE)

Unless otherwise defined herein, the terms defined in the Organovo Holdings,
Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Stock Option Award Agreement (the “Award Agreement”).

 

  •  

NOTICE OF STOCK OPTION GRANT

Participant Name:

You have been granted an Option to purchase Common Stock of Organovo Holdings,
Inc. (the “Company”) pursuant to the Executive Incentive Award Agreement, dated
            , subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

 

Date of Grant  

 

  Exercise Price per Share   $  

 

  Total Number of Shares Granted  

 

  Total Exercise Price   $  

 

  Type of Option             Incentive Stock Option               Nonstatutory
Stock Option   Term/Expiration Date:  

 

 

Vesting and Exercise Schedule: The Option shall be fully vested and exercisable
on the Date of Grant.

Termination Period: This Option will be exercisable for three (3) months after
Participant ceases to be a Service Provider, unless such termination is due to
Participant’s death or Disability, in which case this Option will be exercisable
for twelve (12) months after Participant ceases to be Service Provider.
Notwithstanding the foregoing, in no event may this Option be exercised after
the Term/Expiration Date as provided above and may be subject to earlier
termination as provided in Section 15 of the Plan.

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Executive Incentive Award
Agreement and this Award

 

6



--------------------------------------------------------------------------------

Agreement, including the Terms and Conditions of Stock Option Grant, attached
hereto as Exhibit A-1, all of which are made a part of this document.
Participant has reviewed the Plan, the Executive Incentive Award Agreement and
this Award Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understands
all provisions of the Plan and Award Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan, the Executive Incentive
Award Agreement and the Award Agreement. Participant further agrees to notify
the Company upon any change in the residence address indicated below.

 

PARTICIPANT     ORGANOVO HOLDINGS, INC.

 

   

 

Signature     By

 

   

 

Print Name     Title Residence Address:    

 

   

 

   

 

7



--------------------------------------------------------------------------------

EXHIBIT A-1

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Grant of Option. The Company hereby grants to the Participant named in the
Notice of Stock Option Grant (“Notice of Grant”) attached as Part I of this
Award Agreement (the “Participant”) an option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant, at the exercise price per
Share set forth in the Notice of Grant (the “Exercise Price”), subject to all of
the terms and conditions in this Award Agreement, the Executive Incentive Award
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 20 of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). However, if this Option is
intended to be an ISO, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it will be treated as a Nonstatutory Stock Option (“NSO”).
Further, if for any reason this Option (or portion thereof) will not qualify as
an ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a NSO granted under the Plan. In no event will the
Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO.

2. Vesting Schedule. The Option is fully vested on the Grant Date.

3. Exercise of Option.

(a) Right to Exercise. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Award Agreement.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.

4. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant.

(a) cash;

 

8



--------------------------------------------------------------------------------

(b) check;

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

(d) surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

5. Tax Obligations.

(a) Withholding Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
Shares if such withholding amounts are not delivered at the time of exercise.

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Date of Grant, or (ii) the date one (1) year after
the date of exercise, Participant will immediately notify the Company in writing
of such disposition. Participant agrees that Participant may be subject to
income tax withholding by the Company on the compensation income recognized by
Participant.

(c) Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to the Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant’s
costs related to such a determination.

 

9



--------------------------------------------------------------------------------

6. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

7. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

8. Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company, in care of its Chief
Financial Officer at Organovo Holdings, Inc., 5897 Oberlin Drive, Suite 217, San
Diego, CA 92121, or at such other address as the Company may hereafter designate
in writing.

9. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.

10. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

11. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority. Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.

 

10



--------------------------------------------------------------------------------

12. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

13. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

14. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

15. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

16. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

17. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Code Section 409A in
connection to this Option.

18. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

 

11



--------------------------------------------------------------------------------

19. Governing Law. This Award Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Option or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of San Diego County, California, or the federal courts
for the United States for the Southern District of California, and no other
courts, where this Option is made and/or to be performed.

 

12



--------------------------------------------------------------------------------

EXHIBIT B

ORGANOVO HOLDINGS, INC.

2012 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

Organovo Holdings, Inc.

6275 Nancy Ridge Dr., San Diego, CA 92121

San Diego, CA 92121

Attention: Chief Financial Officer

1. Exercise of Option. Effective as of today,                     ,
            , the undersigned (“Purchaser”) hereby elects to purchase
            shares (the “Shares”) of the Common Stock of Organovo Holdings, Inc.
(the “Company”) under and pursuant to the 2012 Equity Incentive Plan (the
“Plan”) and the Stock Option Award Agreement dated             (the “Award
Agreement”). The purchase price for the Shares will be $            , as
required by the Award Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.

4. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 15 of the Plan.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

6. Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser



--------------------------------------------------------------------------------

with respect to the subject matter hereof, and may not be modified adversely to
the Purchaser’s interest except by means of a writing signed by the Company and
Purchaser. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of the State of California.

 

Submitted by

    Accepted by PURCHASER     ORGANOVO HOLDINGS, INC.

 

   

 

Signature     By

 

   

 

Print Name     Title Residence Address:    

 

   

 

       

 

    Date Received

 